IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-30650
                           Summary Calendar



MATTHEW L. HAGAN, JR.,

                                           Plaintiff-Appellant,

versus

M.R.S. ASSOCIATES INC., SAUL FREEDMAN;
JAMES DANIELS; BOB SITTINERI,
CHRIS BRADBURY; UNIDENTIFIED PARTY;
ILLINOIS NATIONAL INSURANCE COMPANY,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-3749-F
                       --------------------
                         November 29, 2001

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Matthew L. Hagan appeals from an attorney’s fees award

pursuant to the Fair Debt Collection Practices Act.      15 U.S.C.

§ 1692k(a)(3).    Hagan argues that the court abused its discretion

in reducing the hours claimed and in awarding too low an hourly

rate.

     We review the district court’s award of attorney’s fees for

an abuse of discretion, and we accept the factual findings upon


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30650
                               -2-

which the court bases its award of attorney’s fees, including the

determination of the number of hours reasonably expended on the

litigation, unless they are clearly erroneous.     Brady v. Fort

Bend County, 145 F.3d 691, 716 (5th Cir. 1998).    Under the

clearly erroneous standard, if the court’s account of the

evidence is plausible in light of the record viewed in its

entirety, the court of appeals may not reverse it even though

convinced that had it been sitting as the trier of fact, it would

have weighted the evidence differently.     Anderson v. City of

Bessemer City, 470 U.S. 564, 573 (1985).    Where there are two

permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.     Id. at 573-74.

     Based on the district court’s thorough articulation of the

factors considered in its award determination, the district

court’s decision is not clearly erroneous from the record.        See

Sims v. Jefferson Downs Racing Assn., 778 F.2d 1068, 1084 (5th

Cir. 1985); see also Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714 (5th Cir. 1974) overruled on other grounds,

Blanchard v. Bergeron, 489 U.S. 87 (1989).    Accordingly, the

district court did not abuse its discretion in setting the

attorney’s fees award.

     AFFIRMED.